                            Case 1:19-cv-09845-KPF Document 45 Filed 06/02/20 Page 1 of 2
                                                                                                                     OGLETREE, DEAKINS, NASH,
                                                                                                                     SMOAK & STEWART, P.C.
                                                                                                                     Attorneys at Law
                                                                                                                     599 Lexington Avenue, Fl 17
                                                                                                                     New York, New York 10022
                                                                                                                     Telephone: 212.492.2500
                                                                                                                     Facsimile: 212.492.2501
                                                                                                                     www.ogletreedeakins.com

             Jamie Haar
             212.492.2070
             jamie haar@ogletreedeakins.com

                                                                                June 1, 2020

             BY ECF
             The Honorable Judge Katherine Polk Failla
             United States District Court
                                                                                              MEMO ENDORSED
             Southern District of New York
             40 Foley Square
             New York, New York 10007
               RE:       Tucker v. Ulta Beauty, Inc.
                         Case No. 19-cv-09845 (KPF)(DCF)

             Dear Judge Failla:

                     We represent defendant Ulta Salon, Cosmetics & Fragrance, Inc. (“Defendant”),
             incorrectly named as “Ulta Beauty, Inc.,” in the above-referenced action. We write, with Plaintiff’s
             consent, to respectfully request a stay of the proceedings, including a stay of Defendant’s motion
             to dismiss briefing schedule pending the ruling of the Second Circuit Court of Appeals’ review of
             rulings on nearly-identical motions to dismiss.

                      By way of brief background, within the last month, courts in the Southern District of New
             York have granted motions to dismiss other gift card cases involving substantially identical
             complaints. (See Yovanny Dominguez v. Banana Republic, LLC, U.S.D.C. S.D.N.Y. Case No. 1:19-
             cv-10171 (GHW) (“Banana Republic”); James Murphy v. Kohl’s Department Stores, Inc.,
             U.S.D.C. S.D.N.Y. Case No. 1:19-09921 (GHW) (“Kohl’s”). Plaintiffs in those cases exercised
             their right to appeal from those rulings, and the Second Circuit has recently ordered an expedited
             briefing schedule in certain of those cases, indicating some intention that the Second Circuit
             intends to address the same issues at the core of the pending motion to dismiss. Although we
             understand that the plaintiffs/appellants in those cases intend to ask the Second Circuit to sever
             those appeals and withdraw the expedited briefing schedules, the Second Circuit’s intent to rule
             on these same issues is inevitable and possibly imminent.

                     As a result, Defendant seeks, with Plaintiff’s consent, a comprehensive stay of the
             proceedings in this action (including the briefing schedule that would require Defendant’s reply
             brief be filed by June 5, 2020) pending the Second Circuit’s rulings on the appeals. A stay would
             conserve judicial resources and permit this Court to proceed at a future date with the benefit of
             guidance from the Court of Appeals.

                        Thank you for Your Honor’s consideration of this request.


Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
         Case 1:19-cv-09845-KPF Document 45 Filed 06/02/20 Page 2 of 2


                                       Respectfully submitted,

                                       OGLETREE, DEAKINS, NASH,
                                       SMOAK & STEWART, P.C.


                                       By:       /s/ Jamie Haar
                                                    Jamie Haar

cc:   David Raizman, Esq.
      All counsel of record (by ECF)




Application GRANTED. This matter is hereby STAYED until further order
of the Court. The parties are ORDERED to file a joint letter
regarding proposed next steps in this matter within one week of the
issuance of a decision by the United States Court of Appeals for the
Second Circuit in the cases identified in this letter.

Dated:      June 2, 2020                     SO ORDERED.
            New York, New York




                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
